Van−023 [Notice of Telephonic Hearing] (03/21)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION


In re:                                                                            Case No. 19−00547−DSC13
Ashley J Jones                                                                    Chapter 13
SSN: xxx−xx−4542


          Debtor(s)

                                    NOTICE OF TELEPHONIC HEARING
     Notice is hereby given that a telephonic hearing will be held in the above−referenced case on Tuesday, August
17, 2021 at 09:30 AM to consider and act upon the following:

31 − Motion to Approve Compromise and/or Settlement between Debtor and State Farm Insurance Filed by W. Alan
Duke, Jr., Special Counsel for Debtor

32− Application for Final Compensation in the amount of $0.00 and Reimbursement of Expenses in the amount of
$$2,437.84 Filed by W. Alan Duke, Jr., Special Counsel for Debtor

The original applications are available for viewing in the Office of the Clerk during regular business hours.

Objections may be made by filing the original with the Court no later than August 10, 2021 and a copy served on W.
Alan Duke, Jr., Belt & Bruner, P.C., 880 Montclair Road, Suite 300, Birmingham, AL 35213. Any such objections
filed will be heard August 17, 2021.

        The hearing will be held via an AT&T call−in number. The dial−in number is 1−877−336−1280. When
prompted, enter the access code 7962430#. There is no security code, and please do not select any other feature.
Other cases or matters may be scheduled for telephonic hearing at the same time. Parties should call in five minutes
prior to the start of the hearing. Once connected, please mute your phone until your case is called. After your hearing
is completed, please hang up to end your call. To avoid disruption, telephonic hearing participants are expected to call
from a quiet location and are not permitted to use a "speaker" function or to place the call on hold (as this may cause
music or other noises to play during the hearings of other participants). Participants are encouraged to call from a
landline if possible.

      THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. DO NOT COME TO THE
COURTHOUSE. PLEASE SEE THE COURT'S WEBSITE FOR ADDITIONAL INFORMATION
(www.alnb.uscourts.gov).

Dated: July 8, 2021                                         By:

                                                            Joseph E. Bulgarella, Clerk
                                                            United States Bankruptcy Court
pbg
